Citation Nr: 0927985	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-21 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from February 1970 to April 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating decision in which the RO 
continued a 20 percent rating for diabetes mellitus.   In 
November 2004, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in June 
2005, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 
2005.

In November 2007, the Veteran and his wife testified during a 
hearing before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

The Veteran has submitted multiple VA Form 9's.  In his July 
2005 substantive appeal, he indicated he did not want a Board 
hearing; however, in a later VA Form 9, he checked the box 
indicating he wanted a Board hearing in Washington, DC.  In 
June 2009, the Board sent the Veteran a letter to clarify if 
he indeed wanted a Board hearing.  In his June 2009 response, 
the Veteran indicated that he did not want a Board hearing. 

As a final preliminary matter, the Board notes (as noted by 
the Veteran's representative in a June 2009 Appellant's 
Brief) that the record indicates that the Veteran suffers 
from erectile dysfunction due to medication and diabetic 
neuropathy.  However, as the RO has not adjudicated this 
matter, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Pertinent to the current claim for increase, the 
Veteran's diabetes mellitus has been managed by insulin, oral 
medication, and restricted diet, but has not required 
regulation of activities or caused any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 
7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for diabetes mellitus, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The October 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the June 2004 
letter.  

Post-rating, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, the October 2006 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

As regards the requirements of Vazquez-Flores, a May 2008 
letter specifically asked the Veteran to provide evidence of 
the effect that any worsening of his diabetes mellitus has on 
his employment and daily life and provided general notice of 
the criteria necessary for entitlement to an increased 
disability rating, along with providing the rating criteria 
for diabetes mellitus.  The March 2009 SSOC reflects 
readjudication of the claim after issuance of the May 2008 
letter.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, and the reports of June 2004, July 2005, 
December 2007, and March 2009 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's RO hearing, as well as various 
written statements provided by the Veteran, and his wife and 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Historically, by rating decision of April 2002, the RO 
granted service connection for diabetes mellitus, and 
assigned an initial 20 percent rating under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913, effective July 9, 
2001.  In a February 2003 rating decision, the RO changed the 
effective date for the award of service connection for 
diabetes mellitus to May 8, 2001, and continued the 20 
percent rating.  In May 2004, the Veteran filed his current 
claim for an increased rating.  

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin or an oral hypoglycemic agent and a restricted diet 
warrants a 20 percent rating.  A 40 percent rating is 
assigned for diabetes mellitus that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  A 100 
percent rating requires more than 1 daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight or strength, or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating in excess of 20 percent for service-connected diabetes 
mellitus have not been met at any time pertinent to the 
current claim for increase.

In this case, the pertinent medical evidence simply does not 
support a finding the Veteran's diabetes requires avoidance 
of strenuous occupational and recreational activities-which 
is required for the next higher, 40 percent rating.  There 
are several references to restriction of the Veteran's 
activities by VA examiners.    The June 2004 examiner noted 
that the Veteran has no restriction of activities, worked 
full-time, and has not missed work as a result of his 
diabetes.  In July 2005, the VA examiner stated that the 
Veteran is able to work full-time and has only lost one day 
of work in the last year.  The December 2007 examiner noted 
that the Veteran was not restricted in his ability to perform 
strenuous activities.  During the Veteran's March 2009 VA 
examination, the examiner noted that the Veteran was employed 
full-time and that his diabetes did not significantly effect 
his employment.  The examiner stated that the Veteran was not 
restricted in his ability to perform strenuous activities.  
The examiner also noted that the Veteran's diabetes caused 
only mild effects on exercise and sports and no effects on 
other daily activities, such as shopping and grooming.

The Board notes that the Veteran has submitted a December 
2007 letter from a VA neurology physician, sent to his 
employer, stating that the Veteran has a medical condition 
which limits his ability to walk long distances and stand for 
prolonged periods without pain and weakness in his legs and 
requesting that he be assigned responsibilities that do not 
involve prolonged periods of standing and that he be allowed 
to take breaks as needed.  However, the physician did  not 
actually state that the Veteran's ability to perform any 
strenuous activates is restricted.  Moreover,  the condition 
to which the neurologist was likely referring is the 
Veteran's service-connected neuropathy of his peripheral 
bilateral lower extremities-disabilities for which the 
Veteran is separately compensated, albeit as a consequence of 
diabetes mellitus.  (The Board notes, parenthetically, that  
no appeal as to the ratings assigned for those disabilities 
is not before the Board, and the impairment associated with 
those disabilities-to include the Veteran's complaints 
concerning his feet-may not be considered in evaluating the 
current disability.). Significantly, in November 2007 
treatment record, Dr. GH recommended that the Veteran remain 
as active as possible, and, on  subsequent VA examination in 
March 2009, the examiner noted that the Veteran was not 
restricted in performing strenuous activities.  

Thus, collectively, the medical evidence indicates that the 
Veteran's diabetes has not required restriction of 
activities, as that term is defined in Diagnostic Code 7913.  
The Board further notes that neither the Veteran, his spouse 
or representative have actually asserted that the Veteran's 
service-connected diabetes mellitus, alone, results in a 
restriction of the Veteran's activities. 

As such, the criteria for the next, higher 40 percent rating 
have not been met.  It follows that the criteria for any 
higher rating (60 or 100 percent) likewise have not been met.  
Indeed, the  June 2004, July 2005, December 2007, and March 
2009 VA examination reports include findings indicating that 
the Veteran has not had episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization or diabetic 
care provider visits twice per month.  

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  As the 
Veteran has not asserted his entitlement to an extra-
schedular rating for diabetes mellitus, and such is not 
otherwise raised by the evidence of record, further 
discussion of an  extra-schedular rating is unnecessary.  See 
Colayong v. West, 12 Vet. App. 524, 536 (1999).

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the Veteran's diabetes 
mellitus, pursuant to Hart, and that the claim for a rating 
in excess of 20 percent for this disability must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
an higher rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


